Exhibit 10.17 REVISED OFFER September 4, 2015 Jeff Kogl Dear Jeff, On behalf of Entellus Medical, I am pleased to extend to you an offer for employment as a Vice President of Business Development and Strategy directly reporting to me. You bring a skill set to this company that is essential to achieving our goals and I look forward to your contributions. In this exempt, full-time position with Entellus you will be paid an annual salary of $275,000.00 payable in accordance with the company’s standard payroll policies (currently semi-monthly). You will also be eligible through the Entellus bonus program to earn a pro-rated bonus which has a target of 35% of your base salary. We have also agreed to a one-time signing bonus of $40,000, payable on the first available payroll following your start date.In the event you decide to voluntarily terminate your employment without good reason or Entellus terminates your employment due to performance within your first twelve months of employment, the signing bonus shall be repayable to the company on a pro-rated basis and deducted from your final paycheck.
